UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6923



STEVEN Z. RAST,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:05-cv-02109-GRA; 6:02-cr-00948-GRA; 7:03-cr-00429-GRA)


Submitted:   September 7, 2007        Decided:    September 24, 2007


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Z. Rast, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven Z. Rast seeks to appeal the district court’s order

granting in part and denying in part his 28 U.S.C. § 2255 (2000)

motion.     The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000); United States v. Hadden, 475 F.3d 652 (4th

Cir. 2007).      A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Rast has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We deny Rast’s motions for

appointment of counsel, for resentencing, for access to legal

materials and transcripts, and to vacate conviction and remand to

the district court.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED

                                      - 2 -